Citation Nr: 0721715	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the low back.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had honorable military service from April 2, 1974 
to April 26, 1974 and from December 1977 to January 1983; he 
had additional, ineligible service from February 1983 to 
March 1984 as he was discharged under other than honorable 
conditions.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision, in 
which the RO, inter alia, denied service connection for a 
back condition.  The veteran filed a notice of disagreement 
(NOD) in November 2004, and the RO issued a statement of the 
case (SOC) in September 2005.  Later the same month, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals).  In a February 2006 rating 
action issued in March 2006, the RO granted service 
connection for chronic, recurrent, low back strain and 
assigned an initial rating of 10 percent, effective September 
18, 2003.  Thus, the issue on appeal has been recharacterized 
as reflected on the title page.  Later in February and 
November 2006, the RO issued supplemental SOCs (SSOCs) 
reflecting the continued denial of the claim remaining on 
appeal..

The veteran offered testimony during two hearings on appeal:  
in November 2005, before RO personnel, and, in May 2007, 
before the undersigned Veterans Law Judge (VLJ) via video 
conference.  Copies of the transcripts of both hearings are 
of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that relates the veteran's 
current degenerative changes of his back to his military 
service (to include medical evidence of any arthritis within 
one year of separation from service), and the most persuasive 
medical opinions on the question of nexus weigh against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
and disc disease of the low back are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, collectively in pre-rating letters dated in 
October 2003, March 2004, and June 2004, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim, including any in his possession.  
Clearly, these letters meet Pelegrini's content of notice and 
timing requirements.  

While the RO has not informed the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the veteran.  Because the Board's decision 
herein denies the veteran's claim for service connection, 
neither a disability rating or an effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, post-service private 
treatment records and physicians' statements, as well as 
outpatient treatment records from the Togus, Maine VA Medical 
Center (VAMC).  In his testimony and various statements, the 
veteran has indicated that certain private medical records 
are no longer available due to their destruction or either 
the fact that the physician is no longer practicing or is 
deceased.  Moreover, statements have been received from Mercy 
Hospital, Brighton Hospital, and Brigham & Associates, Inc. 
indicating that they have no records for the veteran.  
Reports of VA examinations-to include opinions pertinent to 
the matter on appeal-as well as the veteran's and his wife's 
written statements and transcripts of his oral testimony, 
also are of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In his testimony and statements, the veteran maintains that 
he first hurt his back in 1980 when lifting the canopy off a 
plane while stationed on the USS Forrestal; that while on 
emergency leave back home and on recruiting duty while still 
in the service, he continued to have a lot of back pain for 
which he was treated at the local emergency room (ER); that 
he was given analgesics and muscle relaxers for his back but 
no x-rays were taken; that x-rays performed on his back in 
1984 at Mercy Hospital have been destroyed; and that, after a 
work-related injury in 1985, he developed degenerative disc 
and joint disease of the low back, which he feels was just a 
serial progression over the years from his initial accident 
in 1980.   

In a November 2005 statement, his wife indicated that the 
veteran has had back pain ever since she has known him and 
that he told her that it first started in the Navy lifting a 
canopy.

In considering his claim, the Board has carefully reviewed 
and weighed all of the pertinent evidence, but finds that the 
preponderance of the evidence is against the claim as the 
most persuasive evidence of record indicates that the 
veteran's degenerative joint and disc disease are unrelated 
to his in-service treatment for low back pain.   

Service medical records show that at all three of his 
enlistment examinations into service in April 1974, October 
1977 and February 1983 and on his flight examinations in 
November 1980, June 1981, and April 1982, the clinical 
findings for the veteran's spine and lower extremities were 
noted a normal.  In October 1979, he was treated for 
complaints of back and shoulder pain after lifting an oxygen 
cylinder, which was diagnosed muscle strain in the cervical 
and thoracic area.  His records confirm that, after lifting 
the canopy on an aircraft in March 1980, he was treated for 
pain located primarily at the base of the low back diagnosed 
as lower back strain, for which he was treated with heat, A-
balm, Parafon Forte and light duty for six days.  In March 
and November 1980, he was treated at the local ER.  The first 
instance was for tenderness and shoulder pain following heavy 
lifting, which was diagnosed as ligamentous strain and the 
second was for back pain after lifting a heavy object at work 
one month earlier diagnosed as back strain, for which he was 
treated with Parafon Forte and bed rest.  On separation 
examination for his second period of service in December 
1982, the veteran reported taking Parafon Forte and Norgesic 
for back pain.  The clinical findings for the spine and lower 
extremities were found to be normal.  At a February 1984 
hospitalization for an ulcer and complaints of abdominal 
pain, on physical examination, he was in no acute distress 
and his central nervous system examination was normal.  No 
complaints of back pain were noted.

During a June 1985 chiropractic visit for treatment following 
an injury to his low back while lifting a 30-foot beam into 
place, the veteran reported that he had had several prior 
injuries that had healed up on their own and that he had gone 
to Dr. C. for neck and left shoulder pain three or four times 
in 1986.

In various statements his treating chiropractor, M. L. A., 
D.C. indicated that the veteran had reported that he had had 
three injuries to his back in service and that he suffered 
another back injury on June 10, 1985, lifting a 30-foot beam 
while at work as a carpenter.  Dr. M. L. A. opined that the 
veteran's original injuries were service-connected and that 
the post-service June 1985 injury aggravated the veteran's 
pre-existing condition.  In August and November 2005 
statements, D.  I., M.D. agreed that the veteran had had on-
going low back pain since a 1980 injury while lifting a heavy 
canopy off an aircraft and that a second injury in 1985 was 
an exacerbation of the initial injury in 1980, adding that 
initial back injuries commonly lead to subsequent 
reoccurrences.  After a review of x-ray reports from 
September 1985, showing degenerative spondylophytes at L4 and 
L5 through October 2004, T. R. Y., D.C., based on the 
veteran's self-reported history of an in-service 1980 back 
injury and a work-related injury in 1985, concluded that the 
spurs seen in September 1985 could not have formed from any 
type of injury sustained in 1985 and opined that the 
veteran's degenerative changes were initiated as a result of 
the 1980 injury.

Although, during the hearing, the veteran asserted that he 
had continued back pain ever since the canopy incident in 
service, this assertion is contradicted by the veteran's 
report to his chiropractor in June 1985 that he had made a 
complete recovery from previous back injuries until his work-
related injury in June 1985.  It was not until September 
1985, nearly two years after discharge from his second period 
of service that any degenerative changes were noted on x-ray 
studies.  Thus, there is no evidence of arthritis within one-
year of discharge from his second period of service, nor does 
the veteran so claim.

While the veteran continues to attribute his current 
degenerative joint and disc disease of the low back to 
service, the Board finds that the persuasive medical evidence 
does not support such a relationship.  Although the record 
includes three statements offered in support-from a family 
practitioner and two chiropractors-that purport to relate 
the veteran's current degenerative conditions to the March 
1980 in-service injury, the Board finds that this evidence is 
not persuasive.  All of them based their opinions on the 
veteran's own reported medical history and did not review the 
veteran's service medical records.  They did not reference 
all of the post-service incidents involving injury to the 
veteran's back, even indicating that there were gaps in the 
records.  The Board notes that as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

By contrast, the Board finds probative the October 2004, 
December 2005/January 2006 and August 2006 VA examiners' 
opinions that the veteran's current degenerative joint and 
disc disease is secondary to trauma sustained to his back 
after service and not related to any incident in service.  
The Board accords great probative value to these medical 
opinions, as these examiners reached their conclusions only 
after a review of the entire claims file, to include the 
veteran's in-service and post-service records, and current 
examinations of the veteran.  The Board also points out that 
these opinions are more consistent with the veteran's 
documented medical history.  In particular, these VA 
examiners not only had an opportunity to consider the 
veteran's complete service medical records-to include those 
associated with his third period of ineligible service-but 
all available records documenting the post-service trauma to 
his back and the veteran's inconsistent statements to various 
health care providers.  The Board also emphasizes that these 
examiners clearly provided the evidentiary basis for their 
opinions.  The October 2004 VA examiner acknowledged that 
there were several episodes of low back strain in service but 
no evidence of complaints at the time of his reenlistment in 
February 1983; that private medical records in 1990 clearly 
reflect that the veteran's symptoms became significantly 
worse after a work injury in 1985 and that he continued to 
have problems and treatment from that point on, which 
eventually resulted in low back surgery with an L3-L4 
discectomy.  This examiner added that the medical records 
indicate that it is likely that the veteran's episodes of low 
back strain in service appeared to have resolved with no 
residuals at separation; thus, the veteran's degenerative 
joint and disc disease is not as likely as not related to 
service.  The December 2005/January 2006 examiner noted that 
the veteran was seen and treated in service only for low back 
strain, which is different from lumbar disc disease as 
radiculopathy is present in the latter not in the former.  
Moreover, this examiner added that the veteran's service-
connected low back strain had no impact on the events in 
1985. 

Similarly, the August 2006 VA examiner indicated that the 
veteran's civilian life is conspicuous for suffering a severe 
on-the-job injury in 1985, which was associated with 
radicular pain that had not been present previously.  In a 
March 1990 St. Mary's General Hospital operative note, 
J. I. F., M.D. stated that the veteran in 1985, suffered a 
work-related injury and began having pain in the low back 
with radiation down his left lower extremity; and that 
magnetic resonance imaging of the lumbar spine showed 
stenosis at L3 through L5 and central herniated disc disease 
especially at L3-L4.  This examiner reviewed the x-rays that 
Dr. T. R. Y. had also reviewed.  The x-rays dated in 
September 1985 and March 1987 were of extremely poor quality 
but suggest a curvature that could be postural or positional.  
X-rays done in May 1986 were slightly of better quality and 
showed minimal scoliosis convexed to the left without rotary 
component and early or tiny osteophytes at the antero-
superior corners of L4 and L5 with no disc space narrowing as 
also noted by Dr. T. R. Y.  Unlike Dr. T. R. Y., the August 
2006 VA examiner felt that these early spurs, at best, should 
have been considered incidental findings, that is, age and 
activity-related.  This examiner concluded that the veteran's 
development of severe degenerative and hypertrophic pathology 
in his lumbar spine is unfortunate, but using VA guidelines, 
they cannot with a clear conscience be linked to the events 
in service.

Under these circumstances, the Board must conclude that the 
opinions that weigh against the claim constitute the most 
probative (persuasive) evidence on the question of medical 
nexus between current degenerative joint and disc disease of 
the low back and in-service injuries and treatment for low 
back strain.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board also considered 
the assertions advanced by and on the veteran's behalf.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran, his wife and his 
representative are each a layman not shown to possess 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter-
to include questions as to etiology of currently claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

For all the foregoing reasons, the claim for service 
connection for degenerative joint and disc disease of the low 
back must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim for service connection for 
degenerative joint and disc disease of the low back, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint and disc disease of 
the low back is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


